Case 3:21-cv-02450-WHO Document 27-2 Filed 05/27/21 Page 1 of 5




                               
                               
                               
                               
                      
                  Exhibit A
5/27/2021              Case 3:21-cv-02450-WHO        Document
                                         Flying-Taxi Firm           27-2
                                                          Wisk Says U.S.      Filed
                                                                         Probing     05/27/21
                                                                                 Secrets              Page 2 of 5
                                                                                         Theft - Bloomberg



    Business

    Flying-Taxi Firm Wisk Says U.S. Probing
    Secrets Theft
    By Christopher Yasiejko
    May 19, 2021, 12:23 PM PDT
    Corrected May 19, 2021, 2:28 PM PDT

        Wisk alleges theft by ex-employee who joined rival Archer
        Wisk disclosed probe as part of civil lawsuit against Archer


    Wisk Aero LLC, a flying-taxi venture backed by Boeing Co. and Google co-founder Larry Page’s
    Kitty Hawk Corp., said U.S. prosecutors were investigating a former employee the company
    accused of stealing trade secrets before taking a job at rival Silicon Valley startup Archer Aviation
    Inc.


    In documents filed Wednesday as part of its trade-secret lawsuit against Archer, Wisk said it
    reported the alleged theft by the former employee in June 2020 to the Santa Clara County
    district attorney, who referred the matter to the Federal Bureau of Investigation. Wisk also said it
    supplied documents to U.S. Department of Justice prosecutors in response to a grand jury
    subpoena.


    Archer and Wisk compete in the market for so-called electric vertical takeoﬀ and landing
    aircraft, or eVTOLs. Archer’s valuation soared in April 2020 to $3.8 billion through a merger
    announced in February with a special purpose acquisition company, or SPAC, orchestrated by
    investment banker Ken Moelis. Also involved       with Archer is United Airlines Holdings Inc.


    Wisk asked a federal judge in San Francisco on Wednesday to issue a preliminary injunction
    prohibiting Archer from using or disclosing the trade secrets, and to compel expedited discovery
    in the civil case. Wisk alleges the trade secrets include designs for electric-powered aircraft,
    components and systems, as well as facility inventory and test data.


    “This a baseless motion in a baseless lawsuit,” an Archer spokesperson said in an emailed
    statement. “Archer independently designed its aircraft, before any employees from Wisk joined
    Archer, and Archer looks forward to demonstrating that in court. Archer is moving forward with
    its business plans, including the development, certification and production of its proprietary
    aircraft.”


      AD

https://www.bloomberg.com/news/articles/2021-05-19/flying-taxi-spac-facing-criminal-probe-on-rival-s-trade-secrets   1/4
5/27/2021              Case 3:21-cv-02450-WHO        Document
                                         Flying-Taxi Firm           27-2
                                                          Wisk Says U.S.      Filed
                                                                         Probing     05/27/21
                                                                                 Secrets              Page 3 of 5
                                                                                         Theft - Bloomberg




       Advertis ement by Samsung

       Now awesome is for everyone
       The all-new Samsung Galaxy A Series brings the awesome, like multi-lens cameras and long-lasting
       batteries, into devices that will make your friends and your bank account say “wow.”

                                                                                                                     See More



    A representative of Moelis & Co. declined to comment.


    ‘Government Investigation’

    In April, Archer said it had “placed an employee on paid administrative leave in connection with
    a government investigation and a search warrant issued to the employee.” A spokesman said at
    the time that Archer and three other employees had received related subpoenas, and “all are
    fully cooperating with the authorities.”


    Developing aircraft for city use is being driven by urbanization and the need for innovative
    mobility options. An October 2020 report by BloombergNEF on the market           for electric
    aviation said about 5,000 eVTOLs would be needed to move about 100,000 passengers in the
    U.S. alone, where some city commutes could be replaced by flying taxis. Uber Technologies Inc.
    plans to oﬀer aerial ridesharing services by 2023. BloombergNEF was tracking 186 companies
    developing eVTOLs globally.


    “The theft of our highly confidential files, the virtual copy of Wisk’s design from a confidential
    patent application, and Archer’s startlingly short operational history make clear that Archer’s

https://www.bloomberg.com/news/articles/2021-05-19/flying-taxi-spac-facing-criminal-probe-on-rival-s-trade-secrets              2/4
5/27/2021              Case 3:21-cv-02450-WHO        Document
                                         Flying-Taxi Firm           27-2
                                                          Wisk Says U.S.      Filed
                                                                         Probing     05/27/21
                                                                                 Secrets              Page 4 of 5
                                                                                         Theft - Bloomberg

    program is built on Wisk’s intellectual property, as we outlined in our complaint,” Wisk said in
    its court filing.


    The case is Wisk Aero LLC v. Archer Aviation Inc., 5:21-cv-2450, U.S. District Court, Northern
    District of California (San Jose)


    (Corrects headline and first paragraph to show Wisk says criminal probe is of former employee, not
    Archer.)




                                   Terms of Service Do Not Sell My Info (California) Trademarks Privacy Policy
                                                   ©2021 Bloomberg L.P. All Rights Reserved
https://www.bloomberg.com/news/articles/2021-05-19/flying-taxi-spac-facing-criminal-probe-on-rival-s-trade-secrets   3/4
5/27/2021              Case 3:21-cv-02450-WHO        Document
                                         Flying-Taxi Firm           27-2
                                                          Wisk Says U.S.      Filed
                                                                         Probing     05/27/21
                                                                                 Secrets              Page 5 of 5
                                                                                         Theft - Bloomberg

                                                Careers Made in NYC Advertise Ad Choices              Help




https://www.bloomberg.com/news/articles/2021-05-19/flying-taxi-spac-facing-criminal-probe-on-rival-s-trade-secrets   4/4
